DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement filed 27 January 2021 partly fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. The lined-through references have not been considered since no copies were provided.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over “Chapuran” (T. E. Chapuran,  P. Toliver,  R. J. Runser,  S. R. McNown,  M. S. Goodman,  N. Nweke,  J. Jackel,  R. J. Hughes,  C. G. Peterson,  K. McCabe,  J. E. Nordholt,  K. Tyagi,  P. Hiskett,  N. Dallmann,  L. Mercer,  H. Dardy; Compatibility of quantum key distribution with optical networking; Proceedings Volume 5815, Quantum Information and Computation III; 25 May 2005; https://doi.org/10.1117/12.603640) in view of Mori (US Patent Application Publication No. 2019/0146306).
Regarding claim 1, Chapuran discloses an optical data transmission system comprising an optical transmitter and an optical receiver connected by an optical path, wherein the optical path is configured to carry optical signals at different wavelengths (fig. 2 and section 2 paragraph 2), and the optical path attenuates signals at a first wavelength less than the optical path attenuates signals at a second wavelength (fig. 2 in light of section 3 paragraphs 2-3 and 9); the optical transmitter is configured to transmit an optical data signal at the second wavelength to the receiver over the optical path (fig. 2 and section 2 paragraph 2 and section 3 paragraphs 3-4 and 9); the optical transmitter is configured to transmit a single-photon signal comprising a stream of single photons to the optical receiver over the optical path at the first wavelength (section 2 paragraph 3 in light of section 3 paragraph 3); and the optical receiver is configured to receive the single-photon signal at the first wavelength and to receive the optical data signal at the second wavelength (fig. 2 and section 2 paragraph 3 in light of section 3 paragraph 3). Chapuran discloses WDM for the data channels, but does not disclose that the transmitter is configured to convert the optical data signal from the first 
Regarding claim 2, the combination of Chapuran and Mori discloses the optical data transmission system according to claim 1, wherein the optical receiver comprises optical detectors configured to detect the optical data signal at the first wavelength (Chapuran fig. 2, DWDM wavelengths receivers are not shown after the demultiplexer, but are inherent for the system to work, in light of the obviousness modification for using 1.5 QKD for long reach and 1.5 µm band transmitters and receivers for the data channels plus waveband conversion to and from 1.3 µm, as described above).

Regarding claim 5, the combination of Chapuran and Mori discloses the optical data transmission system according to claim 1, wherein the first wavelength is in a wavelength band around 1.5 µm and the second wavelength is in a wavelength band around 1.3 µm (Chapuran: section 3 paragraph 3, as applicable for the 1.5 µm QKD and 1.3 µm WDM data modification described above for claim 1). 
Regarding claim 6, the combination of Chapuran and Mori discloses the optical data transmission system according to claim 1, wherein a wavelength of the optical data signal at the optical transmitter is shifted from the first wavelength to the second wavelength by an Optical Phase Conjugation process (Mori: paragraphs 0004-0005, fig. 5 paragraphs 0061-0063 and paragraph 0169, as applicable for the combination).
Regarding claim 7, the combination of Chapuran and Mori discloses the optical data transmission system according to claim 1, wherein the wavelength of the optical data signal at the receiver is shifted from the second wavelength to the first wavelength by an Optical Phase Conjugation process (Mori: paragraphs 0004-0005, fig. 5 paragraphs 0061-0063 and paragraph 0169, as applicable for the combination).
Regarding claim 8, Chapuran a method of optical data transmission comprising: at an optical transmitter transmitting an optical data signal at a second wavelength over an optical path to an optical receiver (fig. 2 and section 2 paragraph 2 and section 3 paragraphs 3-4 and 9); and transmitting a single-photon signal comprising a stream of .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chapuran (T. E. Chapuran,  P. Toliver,  R. J. Runser,  S. R. McNown,  M. S. Goodman,  N. Nweke,  J. Jackel,  R. J. Hughes,  C. G. Peterson,  K. McCabe,  J. E. Nordholt,  K. Tyagi,  P. Hiskett,  N. Dallmann,  L. Mercer,  H. Dardy; Compatibility of quantum key distribution with optical networking; Proceedings Volume 5815, Quantum Information and Computation III; 25 May 2005; https://doi.org/10.1117/12.603640) in view of Mori (US Patent Application Publication No. 2019/0146306), as applied to claim 1 above, and further in view of Garito et al. (“Garito”) (US Patent Application Publication No. 2003/0202770).
Regarding claim 4, the combination of Chapuran and Mori discloses the optical data transmission system according to claim 1, and discloses DWDM in the second wavelength window (1.3 µm), but only mentions 1.3 µm amplifiers as difficult to produce practically and at low-cost. Garito discloses a reliable, cost-effective 1.3 µm window amplifier (fig. 3 and paragraphs 0091-0093 and fig. 10 and paragraphs 0024-0025 and 0166). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a 1.3 µm band amplifier like that of Garito to amplify the 1.3 µm band in the combination, to boost signal amplitude during transmission using a practical, cost-effective amplifier.

Response to Arguments
Applicant's arguments filed 27 January 2021 have been fully considered but they are not persuasive. 
In response to Applicant's argument that the conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from Applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the obviousness rejections rely on the prior art and the understanding of one of ordinary skill in the art, and do not include knowledge gleaned only from Applicant’s disclosure, nor does Applicant assert that any part of the rejection is gleaned only from Applicant’s disclosure. Chapuran already presents the choices and tradeoffs of different wavelength and same wavelength transmission scenarios, as well as the tradeoffs of legacy bands 1.5 µm transmission versus 1.3 µm transmission. In light of Mori, the skilled person would recognize that the Chapuran fig. 2 example scenario could be modified to achieve the “longest reach… QKD signals in the 1.5-µm window” scenario also discussed by Chapuran.
Applicant argues that the skilled person would “see a finite choice between” transmitting at two different wavelengths or transmitting at two similar wavelengths, arguing that “it would take inventive skill to think of converting the optical signal to a different wavelength.” This argument is not persuasive. First, the claimed transmission before entering the optical path does not produce a new choice relative to the choices and tradeoffs argued by Applicant, or discussed by Chapuran. It is merely a variant of one the two choices that does not provide an improvement on “how best to transmit an optical signal and a single photon signal” (Remarks 9), since Chapuran already addresses the QKD signal in both the 1.3 µm band and 1.5 µm, and since the choice is relative, depending on how the factors discussed by Chapuran are weighed by the network designer for a particular application. Applicant argues that the skilled person “would choose the approach who disadvantage was the least problematic.” This argument is not persuasive because Chapuran already presents choices and tradeoffs between different wavelength and same wavelength scenarios. There is no categorically “least problematic” scenario, as it depends on network design preferences (desired channel count, distance, cost, etc.). Using Mori-type wavelength conversion for the Chapuran fig. 2 example scenario, to achieve the benefit of one of the scenarios described by Chapuran (QKD longest reach using 1.5 µm), is not “problematic”. The skilled person would recognize it as a tradeoff, available to the fig. 2 scenario in light of Mori, giving it the benefit of the QKD longest reach scenario while retaining plural WDM channels. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATHAN M CORS/Primary Examiner, Art Unit 2636